396 F.2d 818
James Kelly McCOY, Appellant,v.Louie L. WAINWRIGHT, Director, Division of Corrections,State of Florida, Appellee.
No. 25416.
United States Court of Appeals Fifth Circuit.
June 17, 1968.

James Kelly McCoy, pro se.
Wallace E. Allbritton, Asst. Atty. Gen., Tallahassee, Fla., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District judge.
PER CURIAM:


1
This is an appeal from denial of habeas corpus to a Florida prisoner who was convicted on April 10, 1964 of second degree murder.


2
In this pre-Escobedo, pre-Miranda case, the district court, sitting in habeas corpus, held a plenary hearing on appellant's contention that his confession was involuntary and considered, as well, his other allegations that the trial court erred in refusing to grant a mistrial on the ground that the jury saw him in handcuffs, that the trial court erred in refusing to give certain requested jury instructions and that the absence of a preliminary hearing constituted a deprivation of due process.  A review of the transcript of the hearing below, and of the record as a whole, leads us to the inescapable conclusion that the court's findings of fact and conclusions of law were not clearly erroneous.  Rule 52(a), Federal Rules of Civil Procedure.


3
Affirmed.